 IPM CORPORATIONIPM Corporation,a Division of Allegheny Ludlum In-dustries,Inc. and United Steelworkers of America,AFL-CIO. Cases 9-CA-8213, 9-CA-8285, and 9-RC-10341September 5, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May21, 1974,Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding.Thereafter,theEmployer,UnitedSteelworkers of America,AFL-CIO,and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, IPM Corporation, a DivisionofAllegheny Ludlum Industries, Inc., Columbus,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor the Administrative Law Judge's notice.1The General Counsel andSteelworkershaveexcepted to certaincredibili-ty findingsmade bythe AdministrativeLaw Judge.It is the Board's estab-lished policynot to overrule an Administrative Law Judge.It is the Board'sestablishedpolicy notto overrule an Administrative Law Judge's resolutionswithrespect to credibilityunless the clear preponderance of all ofthe relevantevidence convinces us that the resolutions are incorrect.Standard Dry Wa/IProducts,Inc., 91 NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3 1951). Wehave carefully examinedthe recordand find no basis for reversing his find-in!.The noticeto employeesrecommended by the AdministrativeLaw Judgestates inpart thatRespondentwill notdirect its employees not to engage insolicitation"or other unionactivities"on their own time on companyproper-ty. Insofar as the quoted wordsare concerned, the notice is broader in scopethan the Administrative Law Judge's order, which directed Respondent onlyto cease and desist from promulgating an unlawful no-solicitationrule.Wetherefore shall substitutethe attachednotice for the one recommended bythe AdministrativeLaw Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government189WE WILL NOT interrogate our employees abouttheir union membership or activities.WE WILL NOT threaten employees with loss ofbenefits because of their union activities.WE WILL NOT create the impression of surveil-lance of our employees' union activities.WE WILL NOT promulgate a rule which prohibitsour employees from engaging in union solicita-tion during their nonworking time on companyproperty.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.IPM CORPORATION,A DIVI-SION OFALLEGHENY LUD-LUM INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: Cases 9-CA-8213 and 9-CA-8285are before me pursuant tocharges filed December27, 1973,and amended January 9,1974, by United Steelworkers of America, and a consolidat-ed complaint issued March12, 1974,alleging violations ofSection 8(a)(1) and (3) of the Act. In Case 9-RC-10341, anelection was conducted on March 20, 1974, pursuant to aStipulation for Certification Upon Consent Election, whichresulted in 22 votes for and 20 against the Union, with 4 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenged ballots,a sufficient number to affect the resultsof the election.On April 9, 1974, the ActingRegional Direc-tor forRegion 9 determinedthat a hearingon the chal-lenged ballots was necessary,'and orderedthatCase9-RC-10341be consolidated with Cases9-CA-8213 and9-CA-8285.A hearing was held before me in Columbus,Ohio, on April 17, and 18, 1974.Upon the entirerecord inthe case,includingmy observa-tion of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent,an Ohio corporation, is engaged in the man-ufacture and sale of metal parts at its location in Columbus,Ohio. During the past 12 months, Respondent shippedproducts valued in excess of $50,000 directly from its plantto points outside the State of Ohio. I find, as Respondentadmits,that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. The Unionis a labor organization within the meaning of Section 2(5)of the Act.II.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that Respondent violated Section8(a)(l) of the Act by the conduct of two admitted supervi-sors,PlantManager JohnSennstromand Steve Gall,2 increating the impressionof surveillance,threatening a loss ofeconomicbenefits, and promulgating an unlawfulno-solici-tation rule(all by Sennstrom), and, by Gall, interrogatingemployees, and "implying the futility of employee supportfor the Union." The complaintalso allegesthatRespondentdiscriminatorily discharged, in violation of Section8(a)(3)of the Act, employeesZola Blankenship and William Bark-er.As to the challenged ballots, two, thoseof Blankenshipand Barker, turn on whether or not theywere discriminato-rily discharged, for they were off the company payroll be-fore the eligibility date for theelection.The other two,Charles Eastham and Steve Gall, involve their alleged su-pervisory status, petitionassertingthat Gall was a supervi-sor and Eastham was not, and the Employer theconverse.B. The FactsThe Teamsters first, and then the Steelworkers, the latterbeginningin early October,were engaged in organizingRespondent's employees .3 About October 15, Supervisor'As to twoof these challenges,Bill Barker and Zola Blankenship, theirresolutioniswhollydependent on the resolution of the complaint's allegationthat they were discriminatorily discharged.2Gall isconceded to have been a supervisor at the time of the allegedunfair labor practices,but is one of the voters challenged at the subsequentelection,the Employer(he was challengedby the Union)asserting that hewas no longer a supervisor on the eligibility or election dates.3 The recordis sparse as to when organizational activities began and whenGall, according to the testimony of Eastham, who was aclose personal friend of Gall, had a conversation with him.Gall began by asking Eastham if he "was afraid" of his job.Eastham said he was not, and asked "Why?" Gall re-sponded, "Well, I know you and your wife have signedunion cards" for the Teamsters Union. Gall went on to tellEastham some of the disadvantages of a union, with East-ham saying he thought a union was needed at IPM. Galltestified that he did have the conversation with Eastham,and that themeritsand demerits of unionism were dis-cussed, but that he did not mention, or even know, whetherEastham or Eastham's wife had signed a card at that time.Gall did not specifically testify about asking Easthamwhether he was "afraid of his job," but his testimony con-cerning his lack of knowledge that Eastham or his wife hadsigned unioncards, and the whole conversation, implicitlydenies that question having been asked.It is undisputed that the next day, Eastham, along withBarker,met with Plant Manager John Sennstrom at thelatter's office. Eastham testified that Gall had suggested (ortold him) the day before, during the conversation aboutunions generally, that Eastham and Barker "go up and talkto Sennstrom." According to Gall, Eastham had asked himif he could talk to Sennstrom the next day, and that he toldEastham, "John has an open door policy," and added thathe would sign Eastham's timecard and pay him for the timespent seeingSennstrom. Sennstrom testified that Easthamand Barker asked to see him, and that he did not knowbefore they came in what it was about. Barker testified thatEastham told him they were to see Sennstrom, but did notsay why, or who told Eastham.Itappears unlikely to me that, on the basis of eitherEastham's or Gall's version of what occurred the previousday, Eastham would have asked to see Sennstrom. Further-more, it is unlikely that Gall would have, as he did, offer tokeep Eastham overtime and pay him had Eastham request-ed the meeting. Nor does there appear to be any reason whyEastham should even have asked Gall for permission to seeSennstrom, in view of the latter's admitted "open door"policy. Finally, Eastham's and Barker's very "vagueness"aboutwhat they were there for when they enteredSennstrom's office suggests that it was not Eastham's ideato see Sennstrom. Accordingly, I find that Gall did tellEastham that he and Barker should see Sennstrom. Forthese reasons, and based also on the demeanor of Easthamand Gall, I credit Eastham's version of the conversation theprevious day.At the meeting in Sennstrom's office, according to East-ham, Sennstrom said that he was surprised at Eastham andBarker for wanting a union, and he "talked aboutgettingthe union dropped." Sennstrom then mentioned a Jim Hu-das, another employee,4 as being "too dumb and stupid tobe a leader," adding that he (Sennstrom) "didn't think thatanybody would follow him, and he knew that we were thethe Teamsters dropped out of the picture. Based on the testimony of East-ham, Barker,and Gall,itwould appear that all the Teamster activity preced-ed October 15, 1973, and the Steelworkers' activity began about that time.4 Hudas apparently left the Company just before, or just after, this conver-sation, the testimony is not clear.The context of the conversation,however,seems to make after the only possible time. IPM CORPORATIONtwo leaders."5 Some mention of the Teamsters Union wasmade, with Barker saying he signed a Teamsters card, but"didn't have nothing to do with it, the starting of the Team-sters'Union." Sennstrom testified that he told Eastham andBarker that he thought they were "the leaders in the plant,that they were influential," and that "Hudas wasn't," be-cause he was "not very bright, and I didn't think peoplewould follow him like they would people like Mr. Easthamor Mr. Barker." Sennstrom did not deny that he said some-thing about knowing who had signed Teamsters cards. Theonly discrepancy concerns whether Sennstrom said thatEastham and Barker were leaders oftheunion,or in theplant.It is possible that Sennstrom said "in the plant," andEastham and Barker heard, or interpolated, "of the union."In the context of a conversation about unions, Eastham'sand Barker's interpretation of the statement was not unrea-sonable.PlantManager Sennstrom held shiftmeetings(one foreach of three shifts) on two occasions, October 31 and De-cember 5. There is no great dispute as to what occurred,although some witnesses placed certain topics at the firstmeeting and others at the second, or both. The followingfindings as to what, of relevance here, occurred at the meet-ings is based on the composite testimony of the variouswitnesses, with certain minor credibility findings noted.Sennstrom testified that he responded to an employee'squestion about the amount of union dues and initiation feesthat the initiation fees could go up to $200 a month. Aftersome discussion, Sennstrom said, according to the testimo-ny of employees Eastham, Barker, and Barbara Frye, "theleader of the union is here, do you have anything to say,Barker?"6Sennstrom testified that he reminded employees at thefirstmeeting of the company rule against soliciting duringworking hours, and said that he "didn't appreciate the au-thorization cards being handled during working hours." Hestated that the Company did not enforce the rule at all, butrather told employees that "the only way people could makegood, objective decisions about the union was to talk aboutit, and I urged people to talk about it." Eastham's testimonyhas Sennstrom saying that he "didn't want union cardssigned on company property at any time." Barker's testimo-ny agrees with Eastham's, that Sennstrom said he "did notwant the cards signed on Company property or premises atany time."Sennstrom testified to having told employees about theCompany's various "wages, benefits, and working rules andwhat have you," and then saying "if the union prevails inthe election, . . . these rules will go in the waste basket .. .We sit down with the Union's representatives . . . and ne-gotiate a contract." Eastham testified that Sennstrom add-ed, after mentioning various benefits the Company alreadyhad, that if a union got in, "you'd have to start. all over fromscratch." Barker also testified that Sennstrom said "if theunion got in, we would start from scratch" in relation toemployee benefits. Employee Kenneth Schleppi testified5Barker's testimony has Sennstrom saying he knew"who was leading theunion,that Hudas didn't have the sense and that he was too stupid."6As indicated above, there were three separate shift meetings held on eachdate. The above colloquy obviously could only have occurred at one of thesemeetings,the one Barker attended.191that Sennstrom said "if the union gets in we can just takeall our wage and hourly benefits, and all this stuff, and justthrow it in the waste basket and start from scratch, and we'llnegotiate the whole thing, starting with nothing." BarbaraFrye testified that Sennstrom said the benefits would be lostif the union got in.Sennstrom conceded saying at the October meeting thathe knew who signed authorization cards, testifying that hein fact did know because it was a small shop, "there wasvery little secret about this in the plant," and a number ofpeople had volunteered information to him.Sennstrom also testified that in response to a question asto what was going to happen to the January 1 wage in-crease,7 he said the Company was "not going to make anyjudgment until after the election-until after the results ofthe election were held." Eastham testified that Sennstromsaid the employees would not get the first of the year raises"unless the union lost the election." Schleppi testified thatSennstrom, with respect to the annual increase, said, at theDecember 5 meeting, the employees "wouldn't get it be-cause there was a union campaign going on, and that theyweren't allowed to do it," and that "it would take the NLRBabout 10 days to two weeks to verify the election, and at thattime, after the union loses, we would be able to get ourannual increases in benefits, after it was official." ZolaBlankenship testified that Sennstrom said the employees"couldn't get our annual raise because the union negotia-tions were holding it up, and we wouldn't get the raise untilitwas settled," adding that he said the raise would not begiven "until the union was voted out."Sennstrom also testified that he did say to employee HoytLucas, at the end of one of the shift meetings, "I was reallysurprised, you know, to hear that you were supporting theunion," explaining that the reason for the statement was thefact that Lucas had just made a very "pro-company"speech. Lucas has Sennstrom saying, after Lucas indicatedhis supportforthe union, "Oh, I see, Hoyt, that you signeda union card."Between the two meetings, on November 19, 1973, Re-spondent discharged William Barker. Barker began workingfor the Company in August 1972. Early in October 1973, aSteelworkers union meeting was held at Barker's house,attended by Supervisor Steve Gall .8 Barker passed out Steel-workers cards in the parking lot of another plant, not be-longing to IPM, to Kenneth Schleppi and "quite a few[other] people." He also discussed the union with other em-ployees on many occasions during break periods.Respondent has had a rule since the plant opened in 1969,which is set forth in the "Employee Handbook," providingfor various disciplinary action for unexcused absences. Oneunexcused absence in any 12-month period called for a"verbal warning;" two for a "written attention notice";7The Company hadgiven an increaseabout the first ofeach year in eachof the threepreceding years.sGall testified that Barker invited himto themeeting.Barker testified thathe did not "invite" Gall. but that Gall was standing"in close proximity"when Barker talked to someother employees about a unionmeeting to beheld at his home, and Barker answered"Yes" to an employee's questionwhether anybody could come to themeeting.As there isno specific allega-tion in the complaint with respectto Gall's attendanceat this meeting, I neednot determine whetherhe was, or reasonably thought thathe was, invited toattend. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree for a 1-day suspension; four for a 2-day suspension;and five for discharge. The rule provided that "Each em-ployee who is absent from work for any reason must reportsuch absence directly to his supervisor prior to the start ofhis shift. Reporting to any other person is not acceptable."Barker's "record" shows "unexcused absences" for October27, 1972, and June 13, October 17 and 18, and November16 and 17, 1973. On October 22, 1973, he was given a noticethat he was suspended for 2 days, October 23 and 24, forfour unexcused absences within a year? On November 19he was discharged, according to Respondent, for five unex-cused absences within a year.10Barker testified that he called his supervisor, Barry Haas,each of the last four "unexcused absence" days, October 17and 18, and November 16 and 17, before the start of theshift, and notified Haas he would not be in because he wasill.He also testified that when he was suspended for 2 days,he made no protest to any management official about thesuspension, that is, he did not tell anyone that he should nothave been charged with unexcused absences for October 17and 18. He testified at first that when Sennstrom told himon November 19 that he was discharged, he told Sennstromthat he had "called in both days," i.e., November 16 and 17.He subsequently, on examination by the Charging Party,stated his conversation with Sennstrom as follows: "I wastold that I was-that there was-the absentee records andI said, `Well, does that mean I no longer have a job?' Andhe said, `Yeah.' And so I went in and picked up my check."When called back as a rebuttal witness, Barker again statedhis version of the last conversation with Sennstrom, withoutindicating he made any protest. His testimony at that pointwas: "I called in and I told him-he's talking on the phoneand he says that he cannot tolerate absentee, and I don'tknow if he said anything else and I asked him does thatmean I do not have a job and he says yes, so I just hung thephone back up." With respect to the last absence, on No-vember 17, a Saturday, Barker claimed that when he calledin and spoke to Haas, the latter told him to talk to Sennst-rom the following Monday before reporting for work.Supervisor Haas categorically denied that Barker calledin sick on November 16 and 17, testifying he did not talkwith Barker at all on those days. Barker did in fact callSennstrom on Monday, November 19, and his version ofthat conversation is given above. Sennstrom testified that onMonday morning he went to see Haas, to ask where Barkerwas. Haas told Sennstrom that Barker was not there, andthat he had not heard anything from him since the preced-ing Thursday. Sennstrom then told Haas to tell Barker, if hedid come in, to see him (Sennstrom) in his office. WhenBarker subsequently telephoned, he said, according toSennstrom, "Hes, I don't suppose I've got a job anymore."Sennstrom responded "Not unless you've got some legiti-mate excuse." Barker then said "Okay," and hung up thephone.There is an obviously flat credibility conflict betweenBarker and Supervisor Haas as to whether Barker calledHaas on November 16 and 17. Tending to support Barkeris the fact that he did not report to work on the following9 The firstof these fourwas October 27, 1972.10Thefirst of thesefive was June 13, 1973.Monday, instead calling in to speak to Sennstrom, for Bark-er testified that Haas told him, when he called on Saturday,to phone Sennstrom before reporting in Monday, and thefact that Barker did so would seem to indicate that he calledin on Saturday. On the other hand, he testified that he alsocalled in and reported to Haas that he would not be in oneach of the two October absences, yet made no protest toanyone about the 2-day disciplinary suspension in Octoberbased on these absences, nor did he complain to Sennstromat the Monday, November 19, call, when told he was termi-nated for unexcused absences. It is difficult for me to be-lieve that Barker would accept uncomplainingly first the2-day suspension and then his discharge, if the fact of thematter was that the absences should have been excused. So,although there is no ready explanation as to why Barkercalled Sennstrom on Monday if he had not been advised todo so, there are many possible reasons that could accountfor that." But there seems to be only one logical explanationfor Barker's failure to protest the 2-day suspension and thedischarge, and that is the obvious one that there was noexcuse for the absences; i.e., that Barker had not called in.I am constrained, therefore, to credit Haas that Barker didnot call in on November 16 or 17.12Zola Blankenship, who was discharged January 7, 1974,began working for Respondent in March 1972. She signeda Steelworker card, wore a Steelworker button in the plant,and testified that at lunchtime she discussed the union witha number of other employees. During the last few monthsor so of her work tenure, according to her own testimony,she had a number of run-ins with her supervisors. She wastold by Supervisor Vic Kay on one occasion to use a scoop,rather than a product called "Oil Dry," to clean up some oilon the floor. She refused his direction, saying if she"couldn't use the Oil Dry I . .. wouldn't clean it up." Kaytold her to clock out. Plant Manager Sennstrom then spokewith her, told her not to quit, but to go back to work, and"do it the way he [Kay] wants you to do it. He is yoursupervisor." Blankenship testified that although at the timeshe didn't know of anyone else being asked to use a scooprather than the Oil Dry, "later I found out he did make otherpeople do it that way." Sennstrom's testimony confirmsBlankenship's in pertinent part with respect to the Oil Dryincident.About 2 weeks or so 13 before her January 7 discharge,Supervisor Gall told Blankenship that she was "only al-lowed to go to the bathroom two times that night from nowon." She responded that he did not have "the right to tellme when I could go to the bathroom, that I only went to thebathroom when I had to go, and I didn't stay that long."Gall then went to see Sennstrom about his problems with11For example, and this is, of course, only speculation, Barker might wellhave known, having less than a month earlierreceivedthe 2-day suspension,that he had five unexcused absneces and felt it was futile to come to the plant.12A further reason for not crediting Barker is the fact that he testified ondirect examination that he was not scheduled to work on Saturday, Novem-ber 17, and then, on cross-examination, first equivocated as to whether hewas scheduled to work, then admitted that he was. Indeed, Respondentintroduced into evidence a notice to all employees, dated November 15, thatthe plant would be in full operation on November 17.1JBlankenship first testified "a few days before," then "a couple of weeks."Gall placed the time as a week before her discharge, and Sennstrom as about3 weeks. IPM CORPORATION193Blankenship. Sennstrom told Gall that it was "his problem,"and suggested that Gall have a talk with Blankenship to"iron out" the problem.On January 7, 1974, Gall asked Blankenship to come tohis office. She had a glass of water with her when she wentthere. Gall told Blankenship that she "went to the restroomentirely too much," and that to keep her from going to therestroom that much he "didn't want me to have any water,pop, or coffee, or anything to drink on my press." Blanken-ship asked Gall "whose rule" that was, and he respondedthat it was "his rule." She then said "Well, when they posta notice on the board that we're not allowed to have any-thing to drink from upstairs-if they post a notice fromupstairs, . . . I would be glad to leave mine in the luncharea." Blankenship carried the water back to her press. Gallthen came back, turned the press off, and told her she wasfired for drinking water, saying, shortly after, that it was for"insubordination." The above is based on Blankenship'stestimony.Gall's testimony was essentially the same. Hesaid that because Blankenshipwas stillgoingto the bath-room too often, he decided to meet with her about thisproblem. When he told her not to take any liquids back toher press, she responded that "until John Sennstrom postedsomething on the bulletin board to the effect that she couldnot take anything up to her press, she was going to do sono matter what I said, she was going to do it anyway." Gallexplained that this was not a rule for everybody, it was a rulefor her "because she, and only her, had abused this privilegeto take a drink or something to her press," and added thatalthough a couple of times a night was fine, "six and seventimes a night is just too much." He concluded by specificallytelling her "Zola, do not take anything up on that press todrink." She said she was going to do it anyway. When shedid, he "fired her for insubordination."Two other incidents allegedly occurred respecting Blank-enship during her last few months. On one occasion, accord-ing to her, someone had taken a pop bottle she had set byher machine, and thrown it in the trash can, breaking thetop. She retrieved the bottle, and "threw it on the floor andbroke it . . . because it just irritated me that they hadthrown it away.. .... Gall spoke with her about that inci-dent, and told her she could not bring bottles back to herpress thereafter, only a plasticglass.Shortly thereafter, ac-cording to Gall, Blankenship picked up and posted by hermachine a sign reading "No pop bottles in briquette depart-ment. Fat Boy." Blankenship denied posting this sign. Thecircumstances are such that I am inclined to believe she didpost it, although the incident hasverylittle bearing on thedisposition of this case.Shortly before Christmas 1973, Steve Gall approachedEastham, Hoyt Lucas, and another employee, and, accord-ing to Eastham, said "It'd be nice if the Union got in, wecould be on strike for Christmas," adding, "Well, the Com-pany gave you a turkey for Christmas. What did the Uniongive?" Gall was wearing an "IPM Cares" button at the time,and he said to Eastham, "You should be wearing one ofthese,Chuck."Gall placed this conversation at theCompany's Christmas party, testifying that he said, when hegave Eastham his turkey, "See, IPM cares, they give you aturkey." Gall denied saying anything about a "strike for theChristmas holiday." He did testify that some time later,about January25, 1974,he said to Eastham,"Well, we'regoing to be on strike now.Iheard you signed a unionauthorization card."For substantially the same reasons Ihave already credited Eastham with respect to conflicts be-tween his testimony and Gall's I credit Eastham's version ofthe pre-Christmas incident.C. Discussion1.The alleged violations of Section8(a)(1)Based on the facts reported above, I find that Respondentviolated Section 8(a)(l) by Sennstrom's statementsto East-ham and Barker to the effect that they were the leaders ofthe Union, which, taken together with Sennstrom turning toBarker at one of the shift meetings and referring to him as"the leader of the union," as well as his statements at theseshiftmeetings that he knew who had signed union cards,and his statement to Hoyt Lucas, set forth above, clearlycreate the impression of surveillance among the employees.It is no defense that Sennstrom may well havegained hisknowledge without having actually engaged in any unlawfulsurveillance.I find also that the totality of Sennstrom's statements atthe shiftmeetingswith regard to the existingbenefits goingin the waste basket, and the annual raise notbeing givenbecause of the impending election, the latter carrying withit the clear implication that the raise would be bestowedonly if the Union lost the election,14 support the complaint'sallegation that Respondent was threateninga loss of eco-nomic benefits, thereby violating Section 8(a)(1).I further find that Sennstrom was, in effect, warning itsemployees not to solicit union authorizationcards on com-pany property, by Sennstrom's statementsreminding em-ployees of the company rule (which, as written in theEmployee Handbook, does not refer to union solicitation assuch, but is not limited to "working time"), and coupling itwith saying he did not "appreciate" their handling authori-zation cards during working hours.Finally, I find that Respondent violated Section8(a)(1)by the conduct of Supervisor Steve Gall inquestioning East-ham about the union on or about October 15. The com-mentsmade by Gall in connection with that incident makethe questioning more than just a friend-to-frienddiscussionof the advantages and disadvantages of unionism.Ido not conclude, however, that the incident involvingGall, Eastham, Lucas, and an unidentified employee at the1973 Christmas party violated Section 8(a)(1). Gall's saying"It'd be nice if the Union got in, we could be on strike forChristmas," is not sufficient, particularly in view of the factthat Gall was hardly a high-level company official, and Galland Eastham were in fact friends, to support the complaint'sallegationthat it "implied the futility of employee supportfor the union.2.The alleged violations of Section 8(a)(3)Based on the facts found above, I do not find that the14For, if the Unionwon, all benefits were "in the waste basket," andsubject to negotiation"from scratch." 194DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneral Counsel has established that either Zola Blanken-ship or William Barker was discriminatorily discharged inviolation of Section 8(a)(3) of the Act.As to Blankenship, her own testimony clearly establishesher insubordination on January 7, 1974, the occasion of herdischarge. Gall had directed her not to take the glass ofwater back to her work station, and she flatly refused toobey. Furthermore, she had previously shown a propensityfor disregarding orders from both her previous supervisor,Vic Kay, and Gall. Finally, there is verylittle reason tobelieve that Respondent seized on the incident as a pretextto discharge Blankenship because of her union activities, foralthough she signed a Steelworkers card and wore a Steel-workers button, there is no evidence to show that she was,or that Respondent believed she was, in any sense a leader,or even particularly prominent, in the Union's organiza-tional campaign.As to William Barker, the case is much closer, for he notonly was one of the leaders among the employees of theSteelworkers organizing drive, but, based on Sennstrom'sstatements,Respondent clearly knew that he was. On theother hand, the evidence plainly establishes that Barker hadfive unexcused absences within a 12-month period, and it isconceded that the Company has had since the plant openedin 1969 a rule providing for discharge in these circum-stances, said rule being set forth in the employee handbook.Furthermore, despite the fact that I have found violationsof Section 8(a)(l), these violations were not of the kind,magnitude, or serious nature so as to suggest that the Com-pany would go to the extreme of firing anyone to defeat theunion. A few incidents, spread over 3 or 4 months, with eachof a relatively mild nature, are not a sufficient basis for a"pretext" finding, in the face of the clear ground for dis-charge for violating a longstanding rule.3.The challenged ballotsAs I have concluded that Blankenship and Barker werenot discriminatorily discharged, I sustain the challenges totheir ballots. The ballots of Eastham and Gall were chal-lenged, as indicated above, on the ground that each was asuperivsor.Eastham testified that, on sporadic occasions when thesupervisor on his shift was sick or had a day off, he was toldhe was the "lead man." On each of these occasions, thesupervisor on the preceding shift would give Eastham spe-cific instructions as to what to do and what he should havethe men do. He "followed exactly" what the previous shiftsupervisor told him to do. Eastham did not on those daysreprimand, discipline, hire, or fire employees, nor is thereany evidence that he had the authority to do so. FromFebruary 1972 until the time of the hearing, a more than2-year period, Eastham acted as "lead man" about 10 timesin all.He had no authority to assign people to specificmachines or to reassign them. His basic duties at these timeswere to see that "production tickets" were filled out proper-ly, and to relay instructions already given him. Although thesupervisors had a regular production meeting each Monday,Eastham never went to such meetings. The Employer ad-duced no evidence to contradict Eastham with respect to histestimony about his "lead man" functions, authority, andduties.The above facts plainly fall far short of establishing thatEastham was a supervisor within the meaning of Section2(11) of the Act. Accordingly, I overrule the challenge to hisballot.As to Gall, it is conceded by the Employer that he wasa supervisor from August 6, 1973, until January 21, 1974.Prior to August 6, Gall was a Class A die setter. On thatdate, he was transferred to the midnight shift as "actingforeman," and the previous foreman of that shift, Joe Woo-druff, was transferred to Gall's former shift as "acting diesetter-Class A." The notice to the employees of the August6 change was posted on the bulletin board, and stated that"It is anticipated that these changes will be temporary innature, lasting approximately six months." On January 15,1974, the Employer posted a notice on the bulletin boardreading: "Effective Monday, January 21, the following per-sonnel changes will be made: Joe Woodruff will be transfer-red to third shift as briquetting department supervisor. SteveGall will be transferred to second shift as briquetting de-partment die setter." Employee Eastham testified to theabove changes having occurred. Gall also so testified, andhe stated that he exercised no supervisory functions or au-thority after he and Woodruff were switched back to theiroriginal status. During the close to 6 months that Gall wasa supervisor, from August 6, 1973, to January 21, 1974, heremained on the timeclock, and received the same wages,and there were no changes in these respects when he wastransferred back to Class A die setter position.There is no evidence to suggest that the transfer back,which had been contemplated the preceding August, whenthere was no union even in the picture, was anything butbona fide. As the eligibility date for the March 20, 1974,election was February 24, and because it is, plain on theevidence presented that Gall was no longer a supervisorafter January 21, 1974, I overrule the challenge to his ballot.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent, by interrogating employees, by creatingthe impression of surveillance, by threatening employeeswith a loss of economic benefits, and by promulgating anunlawful no-solicitation rule, has engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.2.Respondent has not violated the Act in any respectother than those specifically found.3.Charles Eastham and Steve Gall were not supervisorswithin the meaning of Section 2(11) of the Act at the timeof the eligibility date for the election.THE REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practices,and take certain affirmative actiondesigned to effectuate the policiesof the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended: IPM CORPORATION195ORDER 15Respondent, IPM Corporation, a division of AlleghenyLudlum Industries, Inc., Columbus, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activitiesand membership.(b)Creating the impression of surveillance of its employ-ees' union activities.(c)Threatening employees with loss of benefits becauseof their union activities.(d) Promulgating unlawful no-solicitation rules.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its Columbus, Ohio, plant copies of the at-tached notice marked "Appendix." 16 Copies of the notice,on forms provided by the Regional Director for Region 9,shall be signed by an authorized representative of the Com-pany and posted immediately upon receipt thereof andmaintainedfor 60 consecutive days thereafter, in conspicu-ous places, includingall places at all locationswhere noticesto employees are customarily posted. Reasonablesteps shallbe taken by the company to insure that the notices are notaltered, defaced, or covered by any othermaterial.(b)Notify saidRegionalDirector, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed inall other respects.IT IS FURTHER ORDERED thatCase 9-RC-10341 be remand-ed to theRegionalDirector to open and count the ballotsof Charles Eastham and Steve Gall, to issue a revised tallyof ballots, and to take such further action as then becomesappropriate.15 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and order,and all objections thereto shall be deemedwaived for all purposes.16 In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."